Por cuanto resuelto este caso por sentencia de la Corte •de Distrito de Guayama de 2 de septiembre de 1924, con-firmada por la de esta Corte Suprema de julio 22, 1.925, 34 *1034D.P.R. 522, la apelante Providencia Gely presentó una moción a fin de que se incluyeran nuevos bienes en el inventario de los dejados a sn muerte por el que fué su esposo Fructuoso Rodríguez, y aportó prueba sobre el particular;
Por. cuanto la dicha corte de distrito estimando que la prueba aportada no demostraba satisfactoriamente que los bienes que en ella se detallan correspondieran a la sociedad de gananciales Rodríguez-Gely, declaró la pretensión de la Sra. Gely sin lugar,; y
Pon cuanto habiendo apelado la dicha Sra. Gely presentó un alegato que analizado en relación con los autos no con-vence por completo a esta Corte Suprema que la de distrito errara al actuar en la forma en que lo hizo;
Por. tanto, se declara sin lugar la apelación interpuesta y se confirma la sentencia recurrida.